


110 HR 1633 IH: To amend the Homeland Security Act of 2002 to prohibit

U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1633
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2007
			Mr. Rothman (for
			 himself, Mr. Payne,
			 Mr. Hinchey,
			 Mr. Sires,
			 Mrs. Lowey,
			 Mr. Bishop of New York, and
			 Mrs. Maloney of New York) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Homeland Security Act of 2002 to prohibit
		  the Secretary of Homeland Security from prescribing regulations that preempt
		  more stringent State regulations governing chemical facility
		  security.
	
	
		1.Prohibition on Federal
			 preemption of more stringent State chemical facility security
			 regulationsSection 877 of the
			 Homeland Security Act of 2002 (6 U.S.C. 457) is amended by adding at the end
			 the following new subsection:
			
				(c)Chemical
				facility security regulationsNotwithstanding any other provision
				of law, the Secretary may not prescribe any regulation that precludes or denies
				any right of any State or political subdivision thereof to adopt or enforce any
				regulation, requirement, or standard of performance with respect to chemical
				facility security that is more stringent than a regulation prescribed by the
				Secretary.
				.
		
